DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7-9, 15-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (US 2011/0215017) in view of Kane et al.  (US 2018/0140469) and further in view of WO 2017/118612 as evidenced by Meyer et al. (US 2011/0315585).
With reference to claim 1, Coulter et al. (hereinafter “Coulter”) discloses a navigation system which provides the consumer with means to quickly and easily navigate between various products having different properties and/or benefits [0049] which includes a  product line-up (abstract), comprising: 
a. a first product comprising a first package [0057], and a first plurality of disposable absorbent articles contained within the first package [0049]; 
b. a second product comprising a second package [0057], and a second plurality of disposable absorbent articles contained within the second package [0049]; 

The difference between Coulter and claim 1 is the provision that each of the first and second plurality of disposable absorbent articles comprise specific fibers and wherein the first package comprises a first polymeric bag and the second package comprises a second polymeric bag and a carton surrounding the second polymeric bag and wherein each of the second plurality of disposable absorbent articles is free of lotion. 
It is noted that the use of first and second plant-based fibers as well as first and second polymeric bags does not equate to different fibers and/or bags, but simply the provision of two fibers and/or bags even if they are the same. 
	While Coulter discloses the use of both polymeric bags and cartons for packaging [0055], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
	It would have been obvious to one of ordinary skill in the art to provide the packaging as a combination of a bag at least partially surrounded by a carton because the use of such a configuration is known in the art to maintain the integrity of the package as evidenced by Meyer et al.in the abstract, in [0026] and as shown in figure 4.
	In this case, Meyer does provide a bag that surrounds the carton as claimed. 

to extend around the margin or edge of
As shown in figure 4 of Meyer, the bag is surrounding the carton.
	With respect to the specific fibers of the article(s), Kane et al. (hereinafter “Kane”) teaches disposable articles including synthetic fibers that are not plant based (i.e., polyethylene), see line 10 of  [0027], a liquid permeable nonwoven material (i.e., topsheet) comprising first plant based synthetic fibers that comprise bio-based content (i.e., polyacetic acid), see lines 11-12 of [0027], and a component (i.e., natural fiber cake) that includes a second, different plant-based fiber comprising harvested fibers (i.e., banana fibers) as taught in [0064].
	It would have been obvious to one of ordinary skill in the art to provide the articles of Coulter with the specific materials as taught by Kane in order to provide an eco-friendly, biodegradable product as taught by Kane in the abstract in an [0001-0002]. 
Additionally, the provision for one type of material in a first plurality of articles and a second material in a second plurality of articles is considered to be a matter of design choice based on the disclosure of the prior art and because the inclusion of both materials (i.e., harvested and bio-based) may be present in both the first and second plurality of articles is within the scope of the claim language.


	Coulter is silent to the use of lotion with respect to the second plurality of disposable absorbent articles. Applicant is reminded that elements are never assumed to exist. 
	Nevertheless, Kane teaches an absorbent article which consists of or consists essentially of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061]. 
	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane/ Borealis without lotion because Kane provides that the article consists of specific elements which do not include lotion as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chemical additives or toxic materials as taught by Kane in [0001].
Lastly, with respect to the inclusion of non-phthalate catalyst polypropylene fibers in the second plurality of absorbent articles, WO 2017/118612 (hereinafter “Borealis”) teaches an absorbent article including non-phthalate catalyst polypropylene fibers as set forth in the abstract and on page 7, lines 8-17. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Coulter modified with non-phthalate catalyst polypropylene fibers as taught by Borealis in order to provide further increases in 
With reference to claim 7, Coulter discloses a product line-up further comprising a communication as set forth in [0054].
The difference between Coulter in view of Kane/ Borealis and claim 7 is the provision that the communication conveys specific information.
It would have been obvious to one of ordinary skill in the art to modify the type of information presented via the communication as desired because the general concept of utilizing and indicia to provide a communication regarding the article has already been set forth by the prior art. The modification of the specific information being presented is within the level of ordinary skill in the art.
With reference to claim 8, Coulter discloses a product line-up wherein the first product and the second product share a brand name but comprise different sub-brand names as set forth in [0056]. 
With reference to claim 9, Coulter discloses a product line-up (abstract), comprising: 
a. a first product comprising a first package [0057], and a first plurality of disposable absorbent articles contained within the first package [0049]; 
b. a second product comprising a second package [0057], and a second plurality of disposable absorbent articles contained within the second package [0049]; 

and wherein the first package comprises a first predominant color and the second package comprises a second predominant color that is different from the first predominant color as set forth in [0061]. 
The difference between Coulter and claim 9 is the provision that each of the first plurality of disposable absorbent articles comprises first plant-based fibers comprising harvested fibers, wherein each of the second plurality of disposable absorbent articles comprises second plant-based fibers comprising synthetic fibers that comprise bio-based content and non-phthalate catalyst polypropylene fibers wherein the second package comprises a polymeric bag and a carton surrounds the polymeric bag.
It is noted that the use of first and second plant-based fibers does not equate to different fibers, but simply the provision of two fibers even if they are the same. 
	While Coulter discloses the use of both polymeric bags and cartons for packaging [0055], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
	It would have been obvious to one of ordinary skill in the art to provide the packaging as a combination of a bag at least partially surrounded by a carton because the use of such a configuration is known in the art to maintain the integrity of the package as evidenced by Meyer et al.in the abstract, in [0026] and as shown in figure 4.

“Surrounding” is defined as:
to extend around the margin or edge of
As shown in figure 4 of Meyer, the bag is surrounding the carton.
	Kane teaches disposable articles including synthetic fibers that are not plant based (i.e., polyethylene), see line 10 of  [0027], a liquid permeable nonwoven material (i.e., topsheet) comprising first plant based synthetic fibers that comprise bio-based content (i.e., polyacetic acid), see lines 11-12 of [0027], and a component (i.e., natural fiber cake) that includes a second, different plant-based fiber comprising harvested fibers (i.e., banana fibers) as taught in [0064].
	It would have been obvious to one of ordinary skill in the art to provide the articles of Coulter with the specific materials as taught by Kane in order to provide an eco-friendly, biodegradable product as taught by Kane in the abstract in an [0001-0002]. 
Additionally, the provision for one type of material in a first plurality of articles and a second material in a second plurality of articles is considered to be a matter of design choice based on the disclosure of the prior art and because the inclusion of both materials (i.e., harvested and bio-based) in both the first and second plurality of articles is within the scope of the claim language.

	Coulter is silent to the use of paraben with respect to the second plurality of disposable absorbent articles. Applicant is reminded that elements are never assumed to exist. 
	Nevertheless, Kane teaches an absorbent article which consists of or consists essentially of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061]. 
	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane/ Borealis without paraben because Kane provides that the article consists of specific elements which do not include lotion as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chemical additives or toxic materials as taught by Kane in [0001].
Lastly, with respect to the inclusion of non-phthalate catalyst polypropylene fibers in the second plurality of absorbent articles, Borealis teaches an absorbent article including non-phthalate catalyst polypropylene fibers as set forth in the abstract and on page 7, lines 8-17. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Coulter modified with non-phthalate catalyst polypropylene fibers as taught by Borealis in order to provide further increases in 
As to claims 15 and 23, see the rejection of claim 7.
As to claim 16, see the rejection of claim 8.
With reference to claim 17, Coulter discloses a product line-up (abstract), comprising: 
a. a first product comprising a first package [0057], and a first plurality of disposable absorbent articles contained within the first package [0049]; 
b. a second product comprising a second package [0057], and a second plurality of disposable absorbent articles contained within the second package [0049]; 
wherein the first plurality of disposable absorbent articles are structurally or compositionally different from the second plurality of disposable absorbent articles [0059];
and wherein the first product and the second product share a brand name but comprise different sub-brand names as set forth in [0056]. 
The difference between Coulter and claim 17 is the provision that each of the first plurality of disposable absorbent articles comprises first plant-based fibers comprising harvested fibers, wherein each of the second plurality of disposable absorbent articles 
It is noted that the use of first and second plant-based fibers does not equate to different fibers, but simply the provision of two fibers even if they are the same. 
	Coulter is silent to the use of chlorine with respect to the second plurality of disposable absorbent articles. Applicant is reminded that elements are never assumed to exist. 
	Nevertheless, Kane teaches an absorbent article which consists of or consists essentially of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061]. 
	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane/ Borealis without chlorine because Kane provides that the article consists of specific elements which do not include lotion as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chemical additives or toxic materials as taught by Kane in [0001].
	Kane teaches disposable articles including synthetic fibers that are not plant based (i.e., polyethylene), see line 10 of  [0027], a liquid permeable nonwoven material (i.e., topsheet) comprising first plant based synthetic fibers that comprise bio-based content (i.e., polyacetic acid), see lines 11-12 of [0027], and a component (i.e., natural fiber cake) that includes a second, different plant-based fiber comprising harvested fibers (i.e., banana fibers) as taught in [0064].

Lastly, with respect to the inclusion of non-phthalate catalyst polypropylene fibers in the second plurality of absorbent articles, Borealis teaches an absorbent article including non-phthalate catalyst polypropylene fibers as set forth in the abstract and on page 7, lines 8-17. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Coulter modified with non-phthalate catalyst polypropylene fibers as taught by Borealis in order to provide further increases in processability and stability in order to yield fabrics with improved tensile strength and elongation at break as taught by Borealis on page 2, lines 7-15.
With reference to claim 24, Coulter discloses a product line-up (abstract), comprising: 
a. a first product comprising a first package [0057], and a first plurality of disposable absorbent articles [0049], the first package comprising a polymeric bag [0055], a brand and a first sub-brand [0057]; 
b. a second product comprising a second package [0057], and a second plurality of disposable absorbent articles [0049], the second package comprising a polymeric 
and a characterization as set forth in [0054].
The difference between Coulter and claim 24 is the provision that the characterization conveys specific information, that the carton surrounds the polymeric bag, that each of the first and second plurality of disposable absorbent articles comprises specific fibers and that each of the second plurality of disposable articles is free of lotion.
It is noted that the use of first and second polymeric bags does not equate to different bags, but simply the provision of two bags even if they are the same. 
	It would have been obvious to one of ordinary skill in the art to modify the type of information presented via the characterization as desired because the general concept of utilizing and indicia to provide a communication regarding the article has already been set forth by the prior art. The modification of the specific information being presented is within the level of ordinary skill in the art.
While Coulter discloses the use of both polymeric bags and cartons for packaging [0055], Coulter does not explicitly recite a package where the carton the bag.
It is noted that the use of first and second plant-based fibers as well as first and second polymeric bags does not equate to different fibers and/or bags, but simply the provision of two fibers and/or bags even if they are the same. 

	It would have been obvious to one of ordinary skill in the art to provide the packaging as a combination of a bag at least partially surrounded by a carton because the use of such a configuration is known in the art to maintain the integrity of the package as evidenced by Meyer et al.in the abstract, in [0026] and as shown in figure 4.
	In this case, Meyer does provide a bag that surrounds the carton as claimed. 
“Surrounding” is defined as:
to extend around the margin or edge of
As shown in figure 4 of Meyer, the bag is surrounding the carton.
	Coulter is silent to the use of lotion with respect to the second plurality of disposable absorbent articles. Applicant is reminded that elements are never assumed to exist. 
	Nevertheless, Kane teaches an absorbent article which consists of or consists essentially of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061]. 
	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane/ Borealis without lotion because Kane provides that the article consists of specific elements which do not include lotion as set forth in [0061]. 
	With respect to the specific fibers of the article(s), Kane et al. (hereinafter “Kane”) teaches disposable articles including synthetic fibers that are not plant based (i.e., polyethylene), see line 10 of  [0027], a liquid permeable nonwoven material (i.e., topsheet) comprising first plant based synthetic fibers that comprise bio-based content (i.e., polyacetic acid), see lines 11-12 of [0027], and a component (i.e., natural fiber cake) that includes a second, different plant-based fiber comprising harvested fibers (i.e., banana fibers) as taught in [0064].
	It would have been obvious to one of ordinary skill in the art to provide the articles of Coulter with the specific materials as taught by Kane in order to provide an eco-friendly, biodegradable product as taught by Kane in the abstract in an [0001-0002]. 
Additionally, the provision for one type of material in a first plurality of articles and a second material in a second plurality of articles is considered to be a matter of design choice based on the disclosure of the prior art and because the inclusion of both materials (i.e., harvested and bio-based) may be present in both the first and second plurality of articles is within the scope of the claim language.
Lastly, with respect to the inclusion of non-phthalate catalyst polypropylene fibers in the second plurality of absorbent articles, Borealis teaches an absorbent article 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Coulter modified with non-phthalate catalyst polypropylene fibers as taught by Borealis in order to provide further increases in processability and stability in order to yield fabrics with improved tensile strength and elongation at break as taught by Borealis on page 2, lines 7-15.
Claims 2, 10, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (US 2011/0215017) in view of Kane et al. (US 2018/0140469) and further in view of WO 2017/118612 as evidenced by Meyer et al. (US 2011/0315585) and Wenzel et al. (US 2009/0155325).
With respect to claim 2, Coulter in view of Kane/Borealis teach the invention substantially as claimed as set forth in the rejection of claim 1.
	The difference between Coulter in view of Kane/Borealis and claim 2 is the explicit recitation that the second plurality of disposable absorbent articles is free of fragrance. 
	Kane teaches an absorbent article which consists of or consists essentially 
of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061]. Elements are never assumed to exist.


	Further, one of ordinary skill in the art would not have been motivated to include a fragrance in the article as disclosed by Kane modified in order to promote a more positive feel and comfort through improved skin cleanliness and health as suggested by Wenzel in [0102] where, as an alternative to a fragrance being present, also suggests that in some embodiments a fragrance may NOT be present.
	
	With respect to claims 10, 18 and 25, see the rejection of claim 2.

Claims 4, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (US 2011/0215017) in view of Kane et al. (US 2018/0140469) and further in view of WO 2017/118612 as evidenced by Meyer et al. (US 2011/0315585) and Ellington et al. (US 9,913,871).
With respect to claim 4, Coulter in view of Kane/ Borealis teach the invention substantially as claimed as set forth in the rejection of claim 1.

	Kane teaches an absorbent article which consists of or consists essentially 
of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061]. Elements are never assumed to exist.

	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane/ Borealis without paraben because Kane provides that the article consists of specific elements which do not include paraben as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chemical additives or toxic materials as taught by Kane in [0001].
	Further, one of ordinary skill in the art would not have been motivated to include paraben in the article as disclosed by Kane modified due to the fact that parabens are known to cause cytokine release and irritation and have been linked to several types of cancer as evidenced by Ellington et al. (hereinafter “Ellington”) in col. 18, lines 50-53.
	With reference to claims 20 and 27, see the rejection of claim 4.

Claims 5, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (US 2011/0215017) in view of Kane et al. (US 2018/0140469) and further in view of WO 2017/118612 as evidenced by Meyer et al. (US 2011/0315585) and Kaiser et al. (US 2013/0018339).

	The difference between Coulter in view of Kane/ Borealis and claim 5 is the explicit recitation that the second plurality of disposable absorbent articles is free of chlorine. 
	Kane teaches an absorbent article which consists of or consists essentially 
of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061]. Elements are never assumed to exist.
	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane/ Borealis without chlorine because Kane provides that the article consists of specific elements which do not include chlorine as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chlorine, bleach, chemical additives or toxic materials as taught by Kane in [0001].
	Further, one of ordinary skill in the art would not have been motivated to include chlorine in the article as disclosed by Kane modified in an effort to produce an article with reduced processing steps and with increased performance as evidenced by Kaiser et al. (hereinafter “Kaiser”) in [0043]. 
	With reference to claims 13 and 28, see the rejection of claim 5.
Claims 6, 14, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (US 2011/0215017) in view of Kane et al. (US 2018/0140469) and Wenzel et al. (US 2009/0155325) and further in view of WO 2017/118612 as evidenced .
With respect to claim 6, Coulter in view of Kane/ Borealis teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Coulter in view of Kane/ Borealis and claim 6 is the explicit recitation that the second plurality of disposable absorbent articles is free of fragrance, paraben and chlorine. 
	It is noted that Kane teaches an absorbent article which consists of or consists essentially of a top sheet, a bottom sheet, a natural fiber cake, optionally, a paper 
covering and, optionally, a pouch. See [0061]. Elements are never assumed to exist.
	It would have been obvious to one of ordinary skill in the art to provide the article of Coulter in view of Kane/ Borealis without fragrance, paraben and/or chlorine because Kane provides that the article consists of specific elements which do not include fragrance, paraben or chlorine as set forth in [0061]. This is consistent with Kane’s teaching of providing an inexpensive, eco-friendly product which does not include chlorine, bleach, chemical additives or toxic materials as taught by Kane in [0001].
	Additionally, one of ordinary skill in the art would not have been motivated to include a fragrance in the article as disclosed by Kane modified in order to promote a more positive feel and comfort through improved skin cleanliness and health as suggested by Wenzel in [0102] where, as an alternative to a fragrance being present, also suggests that in some embodiments a fragrance may NOT be present.

	Even further, one of ordinary skill in the art would not have been motivated to include chlorine in the article as disclosed by Kane modified in an effort to produce an article with reduced processing steps and with increased performance as evidenced by Kaiser in [0043]. 
	 As to claims 14, 22 and 29, see the rejection of claim 6.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter et al. (US 2011/0215017) in view of Kane et al. (US 2018/0140469) in view of WO 2017/118612 and Wenzel et al. (US 2009/0155325) as evidenced by Meyer et al. (US 2011/0315585) 
	As to claim 11, Coulter in view of Kane/Borealis teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Coulter in view of Kane/Borealis and claim 11 is the explicit recitation that the second plurality of disposable absorbent articles is free of lotion. 
	Coulter is silent to the use of lotion with respect to the second plurality of disposable absorbent articles.


	Wenzel et al. (hereinafter “Wenzel”) teaches an analogous absorbent article which includes a formulation which may be used in combination with a personal care product to promotes a more positive feel and comfort through improved skin cleanliness and health as set forth in [0034].
	Wenzel also teaches that the formulation may take many forms including gel, spray, foam, lotion, etc. as set forth in [0039].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Coulter modified with the formulation as taught by Wenzel in order to provide a composition which promotes a more positive feel and comfort through improved skin cleanliness and health as taught by Wenzel in [0008].
	Similarly, one of ordinary skill in the art at the time of the invention would have been motivated to provide the formulation in another format which is not a lotion because Wenzel provides various forms, which do not include a lotion, in order to provide the desired formulation specific to the user and/or product being utilized.

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments that the disclosure of Kane which states that the article consists of specific elements does not necessarily teach or suggest the elements being free of specific materials is not persuasive.
Applicant is reminded that:

The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). See MPEP 211.03
Elements are never assumed to exist, and the fact that Kane has limited the article to the specific elements, even if those elements are different layers, does not allow for the inclusion of any additional, unrecited elements.
In this case, one of ordinary skill in the art would not have been motivated to provide, or make any assumption thereof, that any additional elements, including parabens, lotions, chlorine, etc. would have been provided by the disclosure.
Applicant’s arguments with respect to claims 2, 4-6, 10-11, 13-14, 18-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781